Title: To Benjamin Franklin from Thomas Becket, 10 August 1764
From: Becket, Thomas
To: Franklin, Benjamin


Sir
London Aug. 10. 1764
I am just favourd with yours of the 17th. June with a Copy of yours of the 3d, (I never Received the first). Inclosing also a Bill on Mr. Brown for Twelve Pounds which is paid.
It is impossible for me to express the concern I am in at receiving such a Letter from you who has been so remarkably my friend; and that I have given cause for it I cannot deny—but this I can aver, that it was not wilful. It must seem almost an absurdity to pretend to vindicate myself, but yet I must beg your patience for one minute.

I received your last favour the begining of Feby, and thought that by staying about 2 Mo. I should be able to send you a few New Articles that the course of that time might produce and well might be agreeable to you. I also was in expectation of receiving some more Numbers of the Arts et Metiers from Paris which you particularly desird, and did not receive any till May, which was the Art de Refiner le Sucre. There was then no Ships going till June, and I sent every thing you wrote for with some additional articles by the Mary and Elizabeth Capt. Spark, and wrote you at the same time, with a state of the Account, by which there was a ballance due me of £16 13s. 6d.
It is true that I ought to have sent by the first Ship such articles as you wrote for without waiting for other things—I now see the absurdity of my Conduct—and feel your just resentment. To say any more, would be superfluous—and as I know you to be the best of Men, I trust you will forgive this disapointment I have laid you under. Depend upon it, good Sir, I shall be ever watchful for the future to obey your commands with the stricktest punctuality being Sir Your greatly Obliged and Most Obedient Humble servant
T Becket
I herewith send in 2 packets the Reviews, Magazines, and 4 New pamphlets.
To Benjamin Franklyn Esqr.
